    Case 2:19-cv-00175-Z-BR Document 10 Filed 05/12/20                    Page 1 of 2 PageID 45



                          IN THE LINITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                       AMARILLO DIVISION

MICHAEL PAUL MERzuTT,                                $
                                                     $
        Plaintifi                                    $
                                                     $
V                                                    $   2:19-CV-17S-Z-BR
                                                     $
BRANDON FRANCO,                                      $
                                                     $
        Defendant.                                   $


    ORDER ADOPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION TO
                        DISMISS THE COMPLAINT

        On April 8,2020, the United States Magistrate Judge entered findings and conclusions in

this case (ECF No. 9). The Magistrate Judge RECOMMENDS that Defendant's Motion to Dismiss

(ECF No. 7) be GRANTED and that Plaintiff s complaint (ECF No. 3) be DISMISSED without

prejudice for lack of subject-matter jurisdiction.

        After making an independent review of the pleadings, files, and records in this case and

the findings, conclusions, and recommendation of the Magistrate Judge, the Court concludes that

the findings and conclusions are correct.   "A federal court   has subject matter jurisdiction over   civil

cases arising under the Constitution, laws,    or treaties of the United States, or over civil cases in

which the amount      in controversy    exceeds $75,000, exclusive      of interest and   costs, and in

which diversity of citizenship exists between the parties." Benamou v. Wells Fargo Bank Nat'l

Ass'n, No.3:15-CY-3367-L,2015 WL 6446224, at *1 Q.{.D. Tex. Oct.23,2015) (Lindsay, J.)

(internal marks omitted) (citing 28 U.S.C. $$ 1331,1332). Plaintiffhas failed to establish either

of these sources of subj ect-matter j urisdiction.
 Case 2:19-cv-00175-Z-BR Document 10 Filed 05/12/20              Page 2 of 2 PageID 46



       Accordingly, it is ORDERED that the findings, conclusions, and recommendation of the

Magistrate Judge are ADOPTED, that Defendant's Motion to Dismiss (ECF No. 7) is GRANTED,

and that PlaintifFs complaint (ECF No. 3) is DISMISSED without prejudice.

       SO ORDERED.

       l.rruy   V,2o2o.

                                                           w KACSMARYK
                                                           STA      DISTRICT JUDGE




                                              2
